IN THE SUPREME COURT OF TI-IE STATE OF DELAWARE

MARVIN HOLMES, §
§ No. 629, 2015
Defendant Below- §
Appellant, §
§
v. § Court Below-Superior Court
§ of the State of Delaware
STATE OF DELAWAR.E, §
§ Cr. ID 1210015494
Plaintiff Below- §
Appellee. §

Submitted: December 1, 2016
Decided: Februaryl4, 2017

Before VALII-IURA, VAUGHN, and SEITZ, Justices
M

This /¢¢qlday of February 2017, it appears to the Court that the appellant,
Marvin Holmes, passed away on Novernber 28, 2016. Under Per)y v. State,'
Holmes's death renders the pending appeal moot and divests this Court of
jurisdiction to consider this matter further.

NOW, TI-IEREFORE, IT IS ORDERED that the within appeal is
DISMISSED as moot.

BY THE COURT:

* l/&~FQ \
Justice h

 

 

 

' 575 A.zd 1154, 1156 (Del. 1990).